Proceeding under Declaratory Judgment Act, chap. 102, Public Laws, 1931, to determine plaintiff's rights in certain lots situate in the town of Robbinsville, Graham County.
From a judgment declaring plaintiff to be the owner in fee simple of the lands described in the complaint, the defendants excepted and gave notice of appeal.
As the appellants have filed no brief in this Court, and no error is made apparent, the judgment will be affirmed on motion of appellee, according to the usual course and practice in such cases. Comrs. v.Dickson, 190 N.C. 330, 129 S.E. 726.
Affirmed. *Page 200